- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2010 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X COMPANHIA SIDERÚRGICA NACIONAL CORPORATE TAXPAYERS ID (CNPJ): 33.042.730/0001-04 CORPORATE REGISTRY (NIRE): 33.3.001.159 5 NOTICE TO SHAREHOLDERS PAYMENT OF DIVIDENDS Considering that Companhia Siderúrgica Nacionals shareholders approved, at the Annual Shareholders Meeting held on this date, the payment of R$ 1,500,000,000.00 as Dividends, we hereby inform shareholders of the following: Dividends: shareholders registered with the trustee institution on April 30, 2010, are entitled to receive dividends in the amount of R$1.028828 pe r share. Payment Instructions for Dividends: Dividends will be credited to shareholders domiciled in Brazil as of June 25, 2010, without monetary restatement, in accordance with their bank account details registered with the trustee institution, Itaú Corretora de Valores S.A. Shareholders whose shares are held in fiduciary custody will have their interest and dividends credited as per the procedures adopted by the Stock Exchange. Shareholders, whose records do not contain their individual or corporate taxpayers ID (CPF and CNPJ, respectively) or an indication of their bank/branch/current account, will have their interest credited within three (3) business days, as of the due regularization of their respective records at branches of Banco Itaú S.A., or by mail addressed to Itaú Corretora de Valores S.A.  Superintendência de Serviços a Acionistas da Itaú Corretora de Valores S.A., located in the city and state of São Paulo, at Rua Boa Vista, 185  6º andar  São Paulo  SP  CEP: 01092-900. Service Locations: branches of Banco Itaú S.A., Shareholders Service section, during banking hours. CSNs shares will be traded ex-dividends on the Brazilian stock exchange as of May 03, 2010, inclusive. Rio de Janeiro, April 30, 2010. Paulo Penido Pinto Marques Investor Relations Executive Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: May 04, 2010 COMPANHIA SIDERÚRGICA NACIONAL By: /
